                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ED KASHI,                                                    CIVIL ACTION
                      Plaintiff,

              v.

MCGRAW-HILL GLOBAL EDUCATION                                 NO. 17-1818
HOLDINGS AND MCGRAW-HILL
SCHOOL EDUCATION HOLDINGS,
LLC,
              Defendant.

                                           ORDER

       AND NOW, this 22nd day of October, 2018, upon consideration of Plaintiff’s Motion for

Partial Summary Judgment (ECF No. 37), Defendants’ Motion for Partial Summary Judgment

(ECF No. 38), Plaintiff’s responsive briefs (ECF Nos. 40 & 47) and Defendants’ responsive

briefs (ECF Nos. 39 & 46), IT IS ORDERED that:

              (1)     Plaintiff’s Motion is DENIED.

              (2)  Defendants’ Motion is GRANTED IN PART AND DENIED IN
              PART as follows:

              a. The Motion is GRANTED with respect to the Photos in Exhibit 1,
                 Rows 3, 5, 6, 7, 8, 9, 10, 13, 14, 15, 16, 18, 19, 21, 22, 23, 26, 27, 28,
                 29, 30, 31, 33, 34, 35, 36, 37, 40, 41, 42, 43, 44, 45, 46, 47, 49, 50, 51,
                 52, 53, 54, 55, 56, and 57, and in Exhibit 2, Row 9 of the Chart.

              b. The Motion is DENIED with respect to the Photos in Exhibit 1, Rows
                 1, 2, 4, 11, 12, 17, 20, 24, 25, 32, 38, 39, 48, and Exhibit 2, Rows 1, 2,
                 3, 4, 5, 6, 7, 8, 10, 11, and 12.

                                                     BY THE COURT:


                                                     /s/Wendy Beetlestone, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
